Title: John Quincy Adams to Abigail Adams, 6 January 1796
From: Adams, John Quincy
To: Adams, Abigail


          
            My Dear Mother.
            London January 6. 1796.
          
          I have the receipt of two Letters from you to acknowledge; the one bearing date September 15. and the other October 8. of the year which has just been added to the rolls of departed Time. For both these Letters please to accept my cordial thanks. As the principal subject of them relates to the Treaty, which brought me here, they are not susceptible of a lengthy answer from me.— The part which as you observe I have to act upon the occasion is indeed trivial enough, and I find myself with respect to Mr: Jay, something like the candlesnuffer to Garrick, in Peter Pindar.
          
            “The Boards of Drury, you and I have trod.”
          
          But insignificant as my part in the business is, I have the most unequivocal symptoms, that it is gathering the rays of Envy from various quarters; they will centre upon your son with no common malignity, unless he be speedily removed to the less conspicuous station which he previously held.— It is a thing almost unaccountable to me, that sensible men, and above all that ambitious men should see with such sentiments, a situation which in my mind is at present both aukward and embarassing.— It seems to be a proverbial opinion, that to be an object of Envy, is a desirable and a pleasant thing.— But I have no such wish, and on the contrary desire to avoid it as much as possible. One of the most predominant ingredients in my composition is the love of ease, and I therefore dread the necessity of having to contend, even defensively, with ardent, eager, intriguing, or violent men. To all this however a Man must make up his mind in political existence as much as to sickness or death in natural life. It is a sort of trial, which I would fain escape or at least postpone.
          The opinion expressed in the quotation of your letter, coming from a quarter so highly respectable, was as grateful to my feelings, as you could have expected; but let me once more repeat, my dear mother, that the energy, and warmth of approbation, which has been so liberally bestowed in all my late family letters from America, really alarm me. My father especially sometimes hardly remembers what a corrupter praise is. I expect indeed to have the other side of the question in the newspapers before long; but if my sins are there visited only upon myself, I shall be better proof against that.
          
          I have now been here almost two months; in a character so differing from the common diplomatic course as to have produced various circumstances more or less ridiculous.— I believe that some of the good souls in administration here, have been led to think me a good sort of man; and as Sir Toby Belch says “one that adores them.—” They have therefore, especially on my first arrival been liberal of their polite condescension, a species of treatment, which I have endeavoured to convince them that I did not deserve, and would not receive. That they have had the gift of pleasing me, is more than I will vouch for, and if they meant to shew me that I had possessed that of pleasing them, they have been very clumsy in the art of complimenting.
          I wish I could find it in my heart to think better of them; because when a man means to shew civility, I do not love to meet it with contempt, or to suspect its motives. That I had a certain merit in their estimation, for political opinions which they attributed to me, I have every reason to believe. But I believe also that they imagined I should set an higher value upon their estimation, than I do: they supposed that I should be flattered by their notice, and in an enthusiasm of gratitude should perhaps be very compliant.
          I hope to have no further occasion to discover either my compliance or my obstinacy to them. But they are not men with whom it is likely that I can ever readily agree. They are not more likely to agree with me, and I have abundance of reasons to suppose that I could do very little good here by negotiation. I am convinced that Mr: Jay did every thing, that was to be done; that he did so much, affords me a proof of the wisdom with which he conducted the business, that grows stronger the more I see.— But circumstances will do a great deal more than any negotiator. The pride of Britain itself must bend to the course of Events. The rigour of her system already begins to relax, and one year more of War to her, and of Peace to us, will be more favourable to our interest, and to the final establishment of our principles, than could possibly be, twenty years of negotiation or of War.
          Since I sat down to this Letter, Scott has arrived, but I have yet received no Letters. Perhaps my friends chuse to wait untill they can write more pleasing intelligence. I am obliged to put up with here a scrap and there a scrap of information that I pick up from persons arriving from America, and it is not always such as may be depended on.
          You may suppose that with the business I have on hand, the

letters I am obliged to write and copy, without any assistance, and the usual portion of time that must be dedicated to forms and to civility, my leisure moments are not very numerous.— About once a week I frequent one of the Theatres, but find in general that representations of mere parade and shew, are so much preferr’d to those of Sentiment, Passions, or Manners that I do not always meet with the entertainment which might be the most pleasing to myself.— The taste for painting continues to be as prevalent here as it has ever been. The splendid editions of Shakespear, and of Hume’s History, now publishing, you have often heard of. The original paintings from which the plates destined to adorn these works are to be taken, are exhibited to the public in Galleries, called the Shakespear, and the Historic Gallery. I have seen them both, and was very highly gratified particularly with the first: The Collection is much more numerous, and in my opinion much superior in point of Execution, to the other. The introduction of elegant plates, seems to be more proper for compositions of imagination and fiction, than for the sober dignity of the Historian. Many of the Historic Pieces are by Opie, the friend and protegé of Peter Pindar; they have repeated to me the lesson of placing small dependence upon the applause of friendship however eminent.— Mr: Opie’s performances are upon the whole below mediocrity.
          The most indifferent things of the Shakespear Gallery, are those in which the Painters have endeavoured to follow the Poet into the worlds of his own creation. So long as they only copy, the imitation is beautiful; but when they attempt to manage such machines, as his Fairies, his Spirits and his Witches, they sink in helpless weakness under their weight. A Scene in the Midsummers Nights Dream, by one of the most eminent artists, instead of the fine frenzy of the Poet has given only the nauseous incoherencies of a sick man’s dream; and the witches of Macbeth, by Reynolds himself are not entirely clear from the same observation.— But there is a Death of Cardinal Beaufort, by Reynolds, an Ophelia by West, a Richard and Mortimer and a Hubert and Arthur by Northcote, a Ghost of Hamlet by Fuseli, a Cassandra by Romney, and indeed many others the merit of which must be acknowledged and felt by every beholder whether ignorant or connoisseur; I have no pretensions to the latter character, but by judging merely from effect, I believe the simple taste of nature is not more easily pleased than the more accurate perception of science.
          These are the only curiosities that I have visited in my present

residence here: excepting the Panorama; a species of exhibition remarkable only from its first impression, and the novelty of a singular optical illusion produced merely by a particular arrangement of admission and exclusion to light. The thing has been shewn in America by Mr: Savage, and its nature is probably well known to you.
          My paper as usual brings me to a close, leaving me only room to request my remembrance, to all my good friends and relations at Quincy and Weymouth, and to assure you that I remain with customary duty and affection, your Son
          
            John Q. Adams.
          
        